IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIE EDWARD DOZIER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0799

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 16, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Willie Edward Dozier, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the August 18, 2015, Order Denying Defendant’s Amended/Supplemental

Motion for Postconviction Relief in Duval County Circuit Court case number 16-2008-
CF-14339-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion

shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

Fla. R. App. P. 9.141(c)(6)(D).

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.




                                            2